Citation Nr: 0016165	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the thoracic spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1944. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1998 and 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

The veteran died in February 2000.  At the time of her death, 
she had claims pending on the issues of service connection 
for degenerative disc disease of the cervical spine, service 
connection for degenerative disc disease of the lumbar spine, 
and whether new and material evidence had been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the thoracic spine


CONCLUSIONS OF LAW

1.  The appeal on the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for degenerative disc disease of the thoracic 
spine must be dismissed due to the veteran's death.  38 
C.F.R. § 20.1302 (1999).

2.  The appeal on the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine must be dismissed due to the veteran's death.  38 
C.F.R. § 20.1302 (1999).

3.  The appeal on the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
must be dismissed due to the veteran's death.  38 C.F.R. § 
20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has received a copy of the veteran's death 
certificate, indicating that she died in February 2000.  The 
record shows that the veteran had pending appeals on the 
issues of entitlement to service connection for degenerative 
disc disease of the cervical spine, entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
and whether new and material evidence had been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the thoracic spine.

An appeal pending before the Board of Veterans' Appeals when 
the appellant dies will be dismissed.  38 C.F.R. § 20.1302 
(1999).

Accordingly, the veteran's appeal on each of the above-
enumerated issues must be dismissed. 



ORDER

The appeal on the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for degenerative disc disease of the thoracic spine is 
dismissed.

The appeal on the issue of entitlement to service connection 
for degenerative disc disease of the cervical spine is 
dismissed.

The appeal on the issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine is 
dismissed.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

